



EXHIBIT 10.21


STANDARD EXECUTIVE SEVERANCE AGREEMENT
BETWEEN
DESIGNER BRANDS INC.
AND
MARY TURNER
This Standard Executive Severance Agreement (“Agreement”) by and between
Designer Brands Inc. (the “Company”) and Mary Turner (the “Executive”),
collectively, the “Parties,” is effective as of the date signed (the “Effective
Date”) and supersedes and replaces any other oral or written employment-related
agreement or offer letters between the Executive and the Company.
The severance offer to the Executive is provided by the Company in exchange for
the Executive’s performance of the obligations described in this Agreement. The
Executive agrees that the severance offered is adequate consideration for the
performance of the duties and the covenants and releases made and entered into
by and between the Executive and the Company in this Agreement.
RECITALS
WHEREAS, the severance offer to the Executive is provided by the Company in
exchange for the Executive’s performance of the obligations described in this
Agreement. The Executive agrees that the severance offered is adequate
consideration for the performance of the duties and the covenants and releases
made and entered into by and between the Executive and the Company in this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the Company and the Executive agree to the
following:
AGREEMENT
1.00    EXECUTIVE’S OBLIGATIONS
1.01    Scope of Duties. The Executive will:
[1]    Devote all available business time, best efforts and undivided attention
to the Company’s business and affairs; and
[2]    Not engage in any other business activity, whether or not for gain,
profit or other pecuniary benefit.
[3]    However, the restriction described in Section 1.02[1] and [2] will not
preclude the Executive from:
[a]    Making or holding passive investments in outstanding shares in the
securities of publicly-owned companies or other businesses [other than
organizations described in Section 1.05], regardless of when and how that
investment was made; or
[b]    Serving on corporate, civic, religious, educational and/or charitable
boards or committees but only if this activity [i] does not interfere with the
performance of duties under this Agreement and [ii] is approved by the
Executive’s manager.
1.02    Confidential Information.
[1]    Obligation to Protect Confidential Information. The Executive
acknowledges that the Company and its subsidiaries, parent corporation and
affiliated entities (collectively, “Group” and separately, “Group Member”) have
a legitimate and continuing proprietary interest in the protection of
Confidential Information (as defined in Section 1.02[2]) and have invested, and
will continue to invest, substantial sums of money to develop, maintain and
protect Confidential Information. The Executive agrees [a] during and after
employment with all Group Members whether or not such termination was voluntary
[i] that any Confidential Information will be held in confidence and treated as
proprietary to





--------------------------------------------------------------------------------





the Group, [ii] not to use or disclose any Confidential Information except to
promote and advance the Group’s business interests and [b] immediately upon
termination from employment with all Group Members, whether or not such
termination was voluntary, to return to the Company any Confidential
Information.
[2]    Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax records, personnel histories and records,
information regarding sales, information regarding properties and any other
Confidential Information regarding the business, operations, properties or
personnel of the Group (or any Group Member) which are disclosed to or learned
by the Executive as a result of employment with any Group Member, but will not
include [a] the Executive’s personal personnel records or [b] any information
that [i] the Executive possessed before the date of initial employment
(including periods before the Effective Date) with any Group Member that was a
matter of public knowledge, [ii] became or becomes a matter of public knowledge
through sources independent of the Executive, [iii] has been or is disclosed by
any Group Member expressly providing for no restrictions on its use, [iv] has
been or is required to be disclosed by law or governmental order or regulation
or [v] the Executive discloses to the appropriate governmental or regulatory
agency solely for the purpose of reporting, participating in an investigation
of, or participating in a proceeding involving a suspected violation of law. The
Executive also agrees that, if there is any reasonable doubt whether an item is
public knowledge, to not regard the item as public knowledge until and unless
the General Counsel of the Company confirms to the Executive that the
information is public knowledge or an arbitrator, acting under Section 6.00,
finally decides that the information is public knowledge.
[3]    Intellectual Property. The Executive expressly acknowledges that all
right, title and interest to all inventions, designs, discoveries, works of
authorship, and ideas conceived, produced, created, discovered, authored, or
reduced to practice during the Executive’s performance of services under this
Agreement, whether individually or jointly with any Group Member (the
“Intellectual Property”) shall be owned solely by the Group, and shall be
subject to the restrictions set forth in Section 1.02[1] above. All Intellectual
Property which constitutes copyrightable subject matter under the applicable
copyright laws shall, from the inception of creation, be deemed to be a "work
made for hire" under the applicable copyright laws and all right, title and
interest in and to such copyrightable works shall vest in the Group. All right,
title and interest in and to all Intellectual Property developed or produced
under this Agreement by the Executive, whether constituting patentable subject
matter or copyrightable subject matter (to the extent deemed not to be a "work
made for hire") or otherwise, shall be assigned and is hereby irrevocably
assigned to the Group by the Executive. The Executive shall, without any
additional consideration, execute all documents and take all other actions
needed to convey the Executive’s complete ownership interest in any Intellectual
Property to the Group so that the Group may own and protect such Intellectual
Property and obtain patent, copyright and trademark registrations for it. The
Executive agrees that any Group Member may alter or modify the Intellectual
Property at the Group Member’s sole discretion, and the Executive waives all
right to claim or disclaim authorship.
1.03    Solicitation of Employees. The Executive agrees that during employment,
and for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members, whether or not such termination
was voluntary, Executive will [1] not, directly or indirectly, solicit any
employee of any Group Member to leave employment with the Group, [2] not,
directly or indirectly, employ or seek to employ any employee of any Group
Member and [3] not cause or induce any of the Group’s (or Group Member’s)
competitors to solicit for employment or employ any employee of any Group
Member.
1.04    Solicitation of Third Parties. The Executive agrees that during
employment, and for the longer of any period of salary continuation or for two
years after terminating employment with all Group Members, whether or not such
termination was voluntary, not, directly or indirectly, to recruit, solicit or
otherwise induce or influence any customer, supplier, sales representative,
lender, lessor, lessee or any other person having a business relationship with
the Group (or any Group Member) to discontinue or reduce the extent of that
relationship except in the course of discharging the duties described in this
Agreement and with the good faith objective of advancing the Group’s (or any
Group Member’s) business interests.
1.05    Non-Competition. The Executive agrees that for the longer of any period
of salary continuation or for one year after terminating employment with all
Group Members, not, directly or indirectly, to accept employment with, act as a
consultant to, or otherwise perform services that are substantially the same or
similar to those for which the Executive was compensated by any Group Member
(this comparison will be based on job-related functions and responsibilities and
not on job title) for any business that directly competes with the Group’s (or
any Group Member’s) business within the United States or Canada, which is
understood by the Parties to be the sale of significant branded footwear
regardless of whether it is offered at full-price, at discount or off-price, and
regardless of the channel of distribution (such as department stores, specialty
retail stores, for sale at “first-cost” or wholesale rates and/or for sale
online), and the manufacture and design of footwear. Illustrations of businesses
that compete with the Group’s business include, but are not limited to, Amazon
(footwear and accessories); Caleres Inc.; Champs Sports; Deckers





--------------------------------------------------------------------------------





Outdoor; Dick’s Sporting Goods; Famous Footwear; Finish Line; Foot Locker;
Genesco; Kohl’s (footwear); Macy’s; Marc Fisher Footwear; Nordstrom and
Nordstrom Rack (Non-apparel); Off Broadway Shoes; Shoe Carnival; Sketchers USA;
Steve Madden; Stuart Weitzman; Walmart; Wolverine World Wide; and Zappos. This
restriction applies to any parent, division, affiliate, newly formed or
purchased business(es) and/or successor of a business that competes with the
Group’s (or any Group Member’s) business.
1.06    Post-Termination Cooperation. As is required of the Executive during
employment, the Executive agrees that during and after employment with any Group
Members and without additional compensation (other than reimbursement for
reasonable associated expenses), to cooperate with the Group (and with each
Group Member) in the following areas:
[1]    Cooperation With the Company. The Executive agrees [a] to be reasonably
available to answer questions for the Group’s (and any Group Member’s) officers
regarding any matter, project, initiative or effort for which the Executive was
responsible while employed by any Group Member and [b] to cooperate with the
Group (and with each Group Member) during the course of all third-party
proceedings arising out of the Group’s (and any Group Member’s) business about
which the Executive has knowledge or information. For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings, arbitrations, and lawsuits (including pre-trial
discovery and trial testimony) and [d] “cooperation” includes [i] the Executive
being reasonably available for interviews, meetings, depositions, hearings
and/or trials without the need for subpoena or assurances by the Group (or any
Group Member), [ii] preserving and providing any and all documents in the
Executive’s possession that relate to the proceeding, and [iii] providing
assistance in locating any and all relevant notes and/or documents.
[2]    Cooperation With Third Parties. Unless compelled to do so by
lawfully-served subpoena or court order, the Executive agrees not to communicate
with, or give statements or testimony to, any opposing attorney, opposing
attorney’s representative (including private investigator) or current or former
employee relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 1.02[2]) as a result of employment with the
Group (or any Group Member) except in cooperation with the Company. The
Executive also agrees to notify the General Counsel of the Company immediately
after being contacted by a third party or receiving a subpoena or court order to
appear and testify with respect to any matter affected by this Section.
[3]    Cooperation With Media. The Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television or
radio media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 1.02[2]) as a result of employment with the
Group (or any Group Member). The Executive also agrees to notify the General
Counsel of the Company immediately after being contacted by any member of the
media with respect to any matter affected by this Section.
1.07    Non-Disparagement. The Executive and the Company (on its behalf and on
behalf of the Group and each Group Member) agree that neither will make any
disparaging remarks about the other and the Executive will not make any
disparaging remarks about the Company’s Chairman, Chief Executive Officer or any
of the Group’s senior executives. However, this Section will not preclude
[1] any remarks that may be made by the Executive under the terms of Section
1.06[2] or that are required to discharge the duties described in this Agreement
or [2] the Company from making (or eliciting from any person) disparaging
remarks about the Executive concerning any conduct that may lead to a
termination for Cause, as defined in Section 2.03 (including initiating an
inquiry or investigation that may result in a termination for Cause), but only
to the extent reasonably necessary to investigate the Executive’s conduct and to
protect the Group’s (or any Group Member’s) interests.
1.08    Notice of Subsequent Employment. The Executive agrees to immediately
notify the Company of any subsequent employment during the period of salary
continuation after employment terminates.
1.09    Nondisclosure. The Executive agrees not to disclose the terms of this
Agreement in any manner to any person other than the Executive’s manager, one of
the Company’s Vice Presidents of Human Resources (or any Company representative
they expressly approve for such disclosure), the Executive’s personal attorney,
accountant and financial advisor, and the Executive’s immediate family or as
otherwise required by law.
1.10    Remedies. The Executive acknowledges that money will not adequately
compensate the Group for the substantial damages that will arise upon the breach
of any provision of Section 1.00. For this reason, any disputes arising under
Section 1.00 will not be subject to arbitration under Section 6.00. If the
Executive breaches or threatens to breach any provision of Section 1.00, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief and other equitable relief to prevent or restrain
any breach or threatened breach of Section 1.00.





--------------------------------------------------------------------------------





1.11    Return of Company Property. Upon termination of employment, the
Executive agrees to promptly return to the Company all property belonging to the
Group or any Group Member.
2.00    TERMINATION AND RELATED BENEFITS
2.01    Rules of General Application. The following rules apply generally to the
implementation of Section 2.00:
[1]    Method of Payment. The Company may elect, but is not obligated, to pay
any installment payments as a lump sum.
[2]    Application of Pro Rata. Any pro rata share required to be paid under
Section 2.00 will be based on the number of days between the first day of the
fiscal year during which the Executive terminates employment and the date that
the Executive terminates employment divided by the number of days in the fiscal
year during which the Executive terminates employment.
2.02    Involuntary Termination Without Cause. The Company may terminate the
Executive’s employment at any time Without Cause (as defined below) by
delivering to the Executive a written notice specifying the date termination is
to be effective. If all requirements of this Agreement are met, the Company will
make the following payments and provide the following entitlements to the
Executive as of the effective date of Involuntary Termination Without Cause:
[1]    Base Salary. For twelve (12) months beginning on the date of Involuntary
Termination Without Cause, the Company will continue to pay the Executive’s base
salary at the rate in effect on the effective date of Involuntary Termination
Without Cause. As a condition of this salary continuation, the Executive is
expected to promptly and reasonably pursue new employment. If during the salary
continuation period the Executive becomes employed either as an employee or a
consultant, the Executive’s base salary paid by the Company will be reduced by
fifty percent (50%) of the base salary amount, or such lesser percentage
required to ensure the Executive receives no less than the minimum entitlements
under the applicable employment standards legislation, for the remainder of the
salary continuation period. The Executive agrees to immediately notify the
Company of any subsequent employment or consulting work during the period of
salary continuation.
[2]    Benefits. The Executive will continue to accrue vacation pay until the
end of the statutory notice period under the applicable employment standards
legislation. The Company will continue all the Executive’s existing benefits for
the minimum period required by the applicable employment standards legislation.
Thereafter, the Company will only continue the Executive’s health and dental
benefits until the Executive becomes eligible for similar coverage under another
benefit plan, or the end of the salary continuation period, whichever occurs
first. The Executive agrees to immediately notify the Company if the Executive
becomes eligible for coverage under another benefit plan.
[3]    Cash Incentive Bonus. The Company will pay to the Executive a “Severance
Cash Incentive Bonus” in the amount of the pro-rata share of any Cash Incentive
Bonus that would have been paid to the Executive had the Executive not been
involuntarily terminated Without Cause. The pro-rated bonus will be calculated
based on the extent to which performance standards are met on the last day of
the year in which the Executive is involuntarily terminated Without Cause and
will be paid at the same time as all other participants. No other cash incentive
bonus will be paid to the Executive, and by signing below the Executive waives
all rights to claim damages for lost cash incentive bonus or the lost
opportunity to earn a cash incentive bonus as a result of being terminated
Without Cause.


[4]    Equity Incentives. Subject to the terms of the Designer Brands Inc. 2005
Equity Incentive Plan, the Designer Brands Inc. 2014 Equity Incentive Plan, any
future shareholder approved Company equity plan, and any applicable agreement,
the Executive shall have the following rights:


[a] For these purposes, “Award” means any award granted under the Designer
Brands Inc. 2005 Equity Incentive Plan, the Designer Brands Inc. 2014 Equity
Incentive Plan, any future shareholder approved Company equity plan, and any
other agreement, as such term is defined in the applicable plan.


[b]
With respect to nonqualified stock options, Executive will have ninety (90) days
from the effective date of Involuntary Termination Without Cause, or the grant
expiration date set forth in the applicable stock option agreement between the
Executive and the Company, whichever period is shorter, to exercise any portion
of any outstanding nonqualified stock options that are vested and exercisable on
the effective date of Involuntary Termination Without Cause, subject to the
trading rules set forth in the Company’s policies and procedures, including the
Designer Brands Inc. Insider Trading policy.






--------------------------------------------------------------------------------







[c]
With respect to Awards that would vest solely upon the passage of time and such
vesting date would occur within the twelve (12) month period following the
effective date of Involuntary Termination Without Cause, such Award shall vest
and, if applicable, be awarded to the Executive as of the date of termination
Without Cause.



[d]
With respect to Awards that would vest upon the satisfaction of a specified
requirement, or upon satisfaction of the passage of time and satisfaction of a
specified requirement; in the event that all such requirements are satisfied
prior to the expiration of the twelve (12) month period following the date of
termination Without Cause, such Award shall vest and be awarded to the Executive
upon the satisfaction of all applicable requirements.

 
[5]    Other. Any rights accruing to the Executive under any other employee
benefit plan, fund or program maintained by any Group Member will be distributed
or made available as required by the terms of the plan fund or program or as
required by the applicable employment standards legislation. In no circumstance
will the Executive receive less than the minimum entitlements under the
applicable employment standards legislation arising from termination of the
Executive’s employment Without Cause.
2.03    Definition of Cause. For these purposes, Cause means the Executive’s [a]
breach of Section 1.00 of this Agreement, including Scope of Duties,
Confidential Information, Solicitation of Employees, Solicitation of Third
Parties, Non-Competition, Post-Termination Cooperation, Non-Disparagement,
Nondisclosure, and Return of Company Property; [b] willful, illegal or grossly
negligent conduct that is materially injurious to the Company or any Group
Member monetarily or otherwise; [c] violation of laws or regulations governing
the Company or to any Group Member; [d] breach of any fiduciary duty owed to the
Company or any Group Member, expressly including the duties of good faith,
ordinary care, and to act in a manner that is not opposed to the best interests
of the Company; [e] material misrepresentation or dishonesty in violation of the
Company’s policies and procedures; [f] involvement in any act of moral turpitude
that has or could reasonably have an injurious effect on the Company (or any
Group Member) or its reputation; or [g] breach of the terms of any
non-solicitation or confidentiality clauses contained in any agreement(s) with a
former employer. By way of non-limiting example, conduct constituting Cause
under part [f] of this Section 2.03 includes the Executive’s engagement in or
facilitation of, as determined by the Company, any form of harassment, sexual or
otherwise, or any other sexual misconduct. The Company’s dissatisfaction with
the Executive’s performance, or the business results achieved, shall not, in and
of itself, constitute Cause under this Section.
2.04    Subsequent Information. The terms of Section 2.03 will apply if, after
the Executive terminates, the Company learns of an event that, had it been known
before the Executive terminated employment, would have justified a termination
for Cause. In this case, the Company will be entitled to recover (and the
Executive agrees to repay) any amounts (other than legally protected benefits)
that the Executive received.
For purposes of this Agreement, “Involuntary Termination Without Cause” and
“Without Cause” mean termination of the Executive’s employment by the Company
for any reason other than those set forth in Section 2.03 or 2.04.
2.05    Termination With Cause. The Company reserves the right to terminate the
Executive’s employment at any time without notice, pay in lieu of notice,
severance pay, or other liability, for Cause. The Company will comply with its
minimum obligations under the applicable employment standards legislation
arising from the termination of the Executive’s employment for Cause.
2.06     Termination By Resignation. The Executive may resign from her
employment by giving the Company not less than two (2) weeks’ written notice,
which notice may, at the Company’s option, be waived in whole or in part. If the
Company elects to waive such notice in whole or in part in its sole discretion,
the Executive will no longer be required to work, the Executive will receive all
compensation and benefits to which she is entitled under this Agreement up until
her last day of work, and thereafter the Company will have no further financial
or other obligation to the Executive under contract, statute, or common law. By
signing below, the Executive expressly agrees that the Company’s election to
waive the Executive’s notice of resignation in the manner described above will
not amount to a termination of the Executive’s employment by the Company.
2.07     Temporary Layoff. The Executive agrees that the Company has the right
to lay the Executive off temporarily from her employment as an alternative to
termination of employment. The Executive agrees that her employment is subject
to temporary lay-off (as defined by applicable employment standards legislation)
in the sole discretion of the Company. In the event of a temporary lay-off, the
Executive will not be entitled to any notice, pay in lieu of notice, severance
pay, or any other payment whatsoever except as expressly required by the
Executive’s applicable employment standards legislation. Further, the Executive
agrees that the Company may reduce the Executive’s base salary at any time as
may be required by business needs and as determined





--------------------------------------------------------------------------------





in the Company’s sole discretion. The Executive agrees that such a salary
reduction or a temporary lay-off will not constitute a termination of
employment, a constructive dismissal or a breach of contract.
3.00    NOTICE
3.01    How Given. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered
mail, return receipt requested, postage prepaid, or through Federal Express,
UPS, DHL or any other reputable professional delivery service that maintains a
confirmation of delivery system. Any delivery must be addressed to the Company’s
General Counsel at the Company’s then-current corporate offices or to the
Executive at the Executive’s address as contained in the Executive’s personnel
file.
3.02    Effective Date. Any notice permitted or required to be given under this
Agreement will be effective on the date it is delivered, in the event of
personal delivery, or on the date its receipt is acknowledged, in the event of
delivery by registered mail or through a professional delivery service described
in Section 3.01.
4.00    RELEASE
In exchange for the payments and entitlements described in Section 2.02 of this
Agreement, upon termination the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and assigns (together, the “Executive Representatives”) agree
to execute a release forever discharging the Company, the Group and each Group
Member and their executives, officers, directors, agents, attorneys, successors
and assigns, from any and all claims, suits and/or causes of action that grow
out of or are in any way related to the Executive’s recruitment to or employment
with the Company and all Group Members, other than: (i) any claim that the
Company has breached this Agreement, and (ii) any charge filed with an
administrative agency (although the Executive and the Executive Representatives
waives any right to recover any money or other benefits arising from such
charge(s)). This release includes, but is not limited to, any claims that the
Company, the Group or any Group Member violated any law prohibiting
discrimination, harassment or retaliation in employment; any claim of promissory
estoppel or detrimental reliance, defamation, intentional infliction of
emotional distress; or any federal, provincial or local law. If the Executive or
the Executive Representatives fails to execute this release, the Executive or
the Executive Representatives agrees to receive only the minimum entitlements
under the applicable employment standards legislation. Specifically, the
Executive and the Executive Representatives agree that a necessary condition for
the receipt of any of the amounts or entitlements in excess of the minimum
entitlements under the applicable employment standards legislation described in
Section 2.00 in the event of termination is the Executive’s or the Executive
Representatives’ execution of this release upon termination of employment. The
Executive acknowledges that the Executive is an experienced senior executive
knowledgeable about the claims that might arise in the course of employment with
the Company and knowingly agrees that the payments upon termination provided for
in this Agreement are satisfactory consideration for the release of all possible
claims. The Executive is advised to consult with an attorney prior to executing
this Agreement.
5.00    INSURANCE
To the extent permitted by law and its organizational documents, the Company
will include the Executive under any liability insurance policy the Company
maintains for employees of comparable status. The level of coverage will be at
least as favorable to the Executive (in amount and each other material respect)
as the coverage of other employees of comparable status. This obligation to
provide insurance for the Executive will survive termination of this Agreement
with respect to proceedings or threatened proceedings based on acts or omissions
occurring during the Executive’s employment with the Company or with any Group
Member.
6.00    ARBITRATION
6.01    Acknowledgement of Arbitration. Unless stated otherwise in this
Agreement, the Parties agree that arbitration is the sole and exclusive remedy
for each of them to resolve and redress any dispute, claim or controversy
involving the interpretation of this Agreement or the terms, conditions or
termination of this Agreement or the terms, conditions or termination of the
Executive’s employment with the Group and with each Group Member, including any
claims for any tort, breach of contract, violation of public policy or
discrimination, whether such claim arises under federal or state law.
6.02    Scope of Arbitration. The Executive expressly understands and agrees
that claims subject to arbitration under this Section include asserted
violations of any law prohibiting discrimination, harassment or retaliation in
employment; any claim of promissory estoppel or detrimental reliance,
defamation, intentional infliction of emotional distress; or any federal,
provincial or local law.





--------------------------------------------------------------------------------





6.03    Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 6.00 will be final and binding on
them and that a judgment on the award may be entered in any court of competent
jurisdiction, and enforcement may be had according to the terms of that award.
This Section will survive the termination or expiration of this Agreement.
6.04    Location of Arbitration. Arbitration will be held in Toronto, Ontario,
and will be conducted in accordance with the Arbitration Act, 1991 by a
qualified arbitrator. The arbitrator will be mutually agreed upon by the Parties
and the arbitration will be conducted in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association.
The Parties will have the right to conduct discovery pursuant to the Ontario
Rules of Civil Procedure; provided, however, that the arbitrator will have the
authority to establish an expedited discovery schedule and cutoff and to resolve
any discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator will be limited to awarding
compensatory damages, including unpaid wages or benefits, but, to the extent
allowed by law, will have no authority to award punitive, exemplary or
similar-type damages.
6.05    Time for Initiating Arbitration. Any claim or controversy not sought to
be submitted to arbitration, in writing, within one-hundred-twenty (120) days of
the date the Party asserting the claim knew, or through reasonable diligence
should have known, of the facts giving rise to that Party’s claim, will be
deemed waived and the Party asserting the claim will have no further right to
seek arbitration or recovery with respect to that claim or controversy. Both
Parties agree to strictly comply with the time limitation specified in Section
6.00. For purposes of this Section, a claim or controversy is sought to be
submitted to arbitration on the date the complaining Party gives written notice
to the other that [1] an issue has arisen or is likely to arise that, unless
resolved otherwise, may be resolved through arbitration under Section 6.00 and
[2] unless the issue is resolved otherwise, the complaining Party intends to
submit the matter to arbitration under the terms of Section 6.00.
6.06    Costs of Arbitration. The Company will bear the arbitrator’s fee and
other costs associated with any arbitration, unless the arbitrator, acting under
Ontario Rules of Civil Procedure 54(b), elects to award these fees to the
Company.
6.07    Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving issues arising under this
Agreement, neither Party may resort to any court or administrative agency
concerning breaches of this Agreement or any other matter subject to arbitration
under Section 6.00, except as otherwise provided in this Agreement, and that the
decision of the arbitrator will be a complete defense to any suit, action or
proceeding instituted in any court or before any administrative agency with
respect to any arbitrable claim or controversy.
6.08    Waiver of Jury. The Executive and the Company each waive the right to
have a claim or dispute with one another decided in a judicial forum or by a
jury, except as otherwise provided in this Agreement.
7.00    GENERAL PROVISIONS
7.01    Representation of Executive. The Executive represents and warrants that
the Executive is not under any contractual or legal restraint that prevents or
prohibits the Executive from entering into this Agreement or performing the
duties and obligations described in this Agreement.
7.02    Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and the
Company’s Chief Financial Officer, Chief Executive Officer, Chief Administrative
Officer or other person designated by the Company’s Board of Directors. This
Agreement (including the recitals to this Agreement which are incorporated and
shall constitute a part of this Agreement), and any attachments referenced in
the Agreement, constitute the entire agreement between the Executive and the
Group regarding the employment relationship described in this Agreement, and any
other agreements are superseded, replaced, terminated and of no further force or
legal effect. No agreements or representations, oral or otherwise, with respect
to the Executive’s employment relationship with the Company have been made or
relied upon by either Party which are not set forth expressly in this Agreement.
7.03    Governing Law; Severability. This Agreement is intended to be performed
in accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement of its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law and the Executive and
the Company agree that the arbitrator (or judge) is authorized to reform the
invalid or enforceable provision [1] to the extent needed to avoid the
invalidity or unenforceability and [2] in a manner that is as similar as
possible to the intent (as described in this Agreement). The





--------------------------------------------------------------------------------





validity, construction and interpretation of this Agreement and the rights and
duties of the Parties will be governed by the laws of the Province of Ontario.
7.04    No Waiver. Except as otherwise provided in Section 6.05, failure to
insist upon strict compliance with any term of this Agreement will not be
considered a waiver of any such term.
7.05 Withholding. All payments made to the Executive under this Agreement will
be reduced by any amount:
[1]     That the Company is required to withhold in advance payment of the
Executive’s federal, provincial and local income, wage and employment tax
liability; and
[2]    To the extent allowed by law, that the Executive owes (or, after
employment is deemed to owe) to the Company.
However, application of Section 7.05[2] will not extinguish the Company’s right
to seek additional amounts from the Executive (or to pursue other appropriate
remedies) to the extent that the amount that may be recovered by application of
Section 7.05[2] does not fully discharge the amount the Executive owes to the
Company and does not preclude the Company from proceeding directly against the
Executive without first exhausting its right of recovery under Section 7.05[2].
7.06    Survival. Subject to the terms of the Executive’s Beneficiary
designation form, the Parties agree that the covenants and promises set forth in
this Agreement will survive the termination of this Agreement and continue in
full force and effect.
7.07    Miscellaneous.
[1]    The Executive may not assign any right or interest to, or in, any
payments payable under this Agreement; provided, however, that this prohibition
does not preclude the Executive from designating in writing one or more
beneficiaries to receive any amount that may be payable after the Executive’s
death and does not preclude the legal representative of the Executive’s estate
from assigning any right under this Agreement to the person or persons entitled
to it.
[2]    This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s heirs and legal representatives and the Company and
its successors.
[3]    The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.
7.08    Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company. Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.


[Signature Page Follows]

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 15 pages.


EXECUTIVE
/s/ Mary Turner                
Mary Turner
Dated: April 8, 2020
DESIGNER BRANDS INC.
/s/ Roger Rawlins                
Roger Rawlins
Chief Executive Officer
Dated: April 9, 2020







